Van Brunt, P. J.
This action was brought to obtain a limited divorce upon the ground of abandonment. The learned court dismissed the complaint upon the ground that there was no sufficient proof showing abandonment to justify the granting of a decree. With this conclusion we have no disposition to interfere. The evidence upon the part of the plaintiff tending to show an abandonment is of a very vague and unsatisfactory character; and the claim of want of support rests upon even a slighter foundation, as there is no evidence whatever tending to show that the defendant has not contributed to the plaintiff’s support as far as his means would allow. It is evident that there were disagreements between the parties, and that their married life was not particularly harmonious. But there is no evidence of a refusal upon the part of the defendant to contribute to the support of the plaintiff; and, as far as their living apart is concerned, it would appear to have been with the consent and virtual approbation of the plaintiff. Under these circumstances, no case whatever is made out for the interference of the court; and, as mere inharmonious relations have not as yet become, in this state, a ground for the granting of a decree of divorce, we think that the judgment appealed from should be affirmed, with costs. All concur.